Title: To James Madison from Erick Bollmann, 28 November 1815
From: Bollmann, Erick
To: Madison, James


                    
                        
                            Sir,
                        
                        
                            Hieronimus’s Hotel
                            Nov. 28. 1815
                        
                    
                    I am just arrived from Europe. Having received from Mr. Adams a letter which I was requested to deliver to you personally, I take the liberty of inquiring at what Hour it will be convenient to Your Excellency to receive me. I remain with profound Respect Your Excellency’s most obt. St.
                    
                        E. Bollmann
                    
                